Willson, Judge.
It seems to be sought on this appeal to present the question of the sufficiency of the verdict to support the judgment of conviction. As entered of record, and as it appears in the transcript, the verdict is in proper form and in all respects sufficient.
We find attached to the transcript what purports to be the original indictment in the case, upon which is indorsed in pencil writing what purports to be a verdict, and, if authorized to do so, we might presume that said paper is the original indictment and verdict in this' case, ordered by the trial court to be sent to this court. But said paper is not certified to by the clerk of the trial qourt; is in no manner identified as the original indictment and verdict herein. We are not authorized to consider said paper as a part of the record before us, it being in no way authenticated. Where original papers are ordered to be sent up with the transcript, they should be forwarded with the transcript, and their identity verified by proper certificate of the clerk, and separately from the transcript. (The State v. Morris, 43 Texas, 372.)
There is no statement of facts or bill of exception in the record. We find the indictment and charge of the court to be free from defects, and there is no error apparent of record. The judgment is affirmed.

Affirmed.